DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8: The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. See MPEP 2173.05 (g) (“Functional Limitations”). In this case, claim 8 recites “wherein the trench offset Y, the trench width X, and the trench depth Z are configured to minimize a bending stress transferred to the diaphragm; and wherein the trench offset Y and the trench depth Z are configured to null out a hinge moment”. No values of or relationships between the X, Y, and Z dimensions are claimed. Indeed, it appears that no values of or relationships between the X, Y, and Z dimensions are disclosed. [0038]-[0040] and [0054] of the instant specification discusses the dimensions; however, [0040] merely states “[a]ll of trench offset Y, trench width X, and trench depth Z are selected to minimize the bending stress transferred to diaphragm 28. Specifically, trench offset Y and trench depth Z are selected to optimize a hinge point to null out the hinge moment.” No further guidance is given by the instant disclosure. Thus the examiner holds that the boundaries of the scope of claim 8 are unclear. The instant claim, even in consideration with the instant disclosure, fails "to provide a clear-cut indication of the scope of the subject matter embraced by the claim".
Regarding claim 13: This claim recites “a thin wall formed between the first cavity and the groove”; however, it is unclear how this is possible considering the claimed positioning of the first cavity and the groove. For the purposes of examination and in light of the specification “a thin wall formed between the first cavity and the groove” is interpreted as “a thin wall formed between the third cavity and the groove”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Potasek et al. (US 9783411 B1) in view of Nishikawa et al. (US 20130193531 A1).Regarding claim 1:Potasek teaches (e.g. FIGS. 2 and 4) a differential MEMS pressure sensor comprising:
a topping wafer (FIG. 2 - 62; or FIG. 4 - 132) with a top side, a bottom side, and a first cavity (FIG. 2 - 74 + 75; or FIG. 4 - cavity within / formed by 136) formed in the bottom side of the topping wafer; 
a diaphragm wafer (FIG. 2 - 56; or FIG. 4 - 96) having a top side connected to the bottom side of the topping wafer and a bottom side, wherein the diaphragm wafer comprises: a diaphragm (FIG. 2 - 60; or FIG. 4 - 100); a second cavity (FIG. 2 - cavity under 60; or FIG. 4 - cavity under 100) formed in the bottom side of the diaphragm wafer underneath the diaphragm; an outer portion (FIG. 2 - portion of 56 which surrounds 60; or FIG. 4 - portion of left half of 96 which surrounds 100) surrounding the diaphragm; and 
a backing wafer (FIG. 2 - 54; or FIG. 4 - 94) having a top side connected to the bottom side of the diaphragm wafer and a bottom sidePotasek fails to teach:
a trench formed in the top side of the diaphragm wafer and positioned in the outer portion surrounding the diaphragmNishikawa teaches (FIGS. 1-2):
a trench (5) formed in the top side of the diaphragm wafer (27 / 1 / 1a) and positioned in the outer portion surrounding the diaphragm (7 / diaphragm above cavity 4)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the trench of Nishikawa in the device of Potasek to increase accuracy, manage/relax stress concentration(s), and/or reduce device size (Nishikawa - [0059]-[0063]).
Regarding claim 2:Potasek and Nishikawa teach all the limitations of claim 1, as mentioned above.Potasek also teaches:
wherein the second cavity (FIG. 2 - cavity under 60; or FIG. 4 - cavity under 100) formed in the bottom side of the diaphragm wafer (FIG. 2 - 56; or FIG. 4 - 96) has chamfered walls (FIGS. 2 and 4 - the side walls of the cavity under the diaphragm has chamfered walls), and wherein the outer portion of the diaphragm wafer (FIG. 2 - 56; or FIG. 4 - 96) has a chamfered portion (FIG. 2 or FIG. 4 - e.g. tapered section of the diaphragm wafer which forms the chamfered side walls of the cavity under the diaphragm) partially defined by the chamfered walls of the second cavity and a rim portion (FIG. 2 - 58; or FIG. 4 - 98) surrounding the chamfered portion
Regarding claim 4:Potasek and Nishikawa teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Nishikawa teaches (e.g. FIG. 1C):
wherein the trench (5) has a first trench portion (one of the four 5’s), a second trench portion (a different, adjacent one of the four 5s), and a first gap (21) positioned between the first trench portion and the second trench portion
Regarding claim 6:Potasek and Nishikawa teach all the limitations of claim 1, as mentioned above.Potasek also teaches:
wherein the topping wafer (FIG. 2 - 62; or FIG. 4 - 132), the diaphragm wafer (FIG. 2 - 56; or FIG. 4 - 96), and the backing wafer (FIG. 2 - 54; or FIG. 4 - 94) are silicon (Col. 4, Lines 22-23; Col 4, Line 12; Col. 4, Line 3; Col. 6, Lines 13-14)
Regarding claim 7:Potasek and Nishikawa teach all the limitations of claim 6, as mentioned above.As combined in the claim 1 rejection above, Nishikawa teaches (e.g. FIG. 1):
wherein the trench (5) is formed in the diaphragm wafer (27 / 1 / 1a)Potasek and Nishikawa fail to teach:
using a deep reactive-ion etching process
     However, "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113 (“Product-by-Process Claims”).
Regarding claim 8, as best understood (see 112 rejection above):Potasek and Nishikawa teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Nishikawa teaches (e.g. FIG. 1):
wherein: the trench (5) is offset from the diaphragm by a trench offset Y (see FIG. 1); the trench has a trench width X (see FIG. 1); and the trench has a trench depth Z (see FIG. 1); wherein the trench offset Y, the trench width X, and the trench depth Z are configured to minimize a bending stress transferred to the diaphragm; and wherein the trench offset Y and the trench depth Z are configured to null out a hinge moment     Nishikawa teaches all the claimed structure of the trench and, thus the functional result(s) thereof are presumed to be inherent. See MPEP 2112.01 and MPEP 2114. In this case, Nishikawa teaches a trench, offset from the diaphragm, the trench having a width and depth. Nishikawa further teaches that the trench minimizes stresses transferred to the diaphragm. Based on this and the structure shown in FIG. 1, the examiner holds that Nishikawa inherently performs the functions of minimizing bending stress transferred to the diaphragm and nulling, at least partially, a hinge moment.
Regarding claim 9:Potasek and Nishikawa teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Potasek and Nishikawa also teach:
wherein the trench (Nishikawa - FIG. 1 - 5) in the diaphragm wafer (Potasek - 56 / 96; Nishikawa - FIG. 27 / 1 / 1a) is in fluid communication with (met upon the combination of Potasek and Nishikawa) the first cavity (Potasek: FIG. 2 - 74 + 75; or FIG. 4 - cavity within / formed by 136) in the topping wafer (Potasek: FIG. 2 - 62; or FIG. 4 - 132)
Regarding claim 10:Potasek and Nishikawa teach all the limitations of claim 1, as mentioned above.Potasek also teaches (e.g. FIGS. 2 and 4):
a base wafer (FIG. 2 - 52; or FIG. 4 - 92) having a top side connected to a bottom side of the backing wafer and a bottom side
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Potasek et al. (US 9783411 B1) in view of Nishikawa et al. (US 20130193531 A1) and further in view of Golly et al. (US 20180209863 A1).Regarding claim 5:Potasek and Nishikawa teach all the limitations of claim 4, as mentioned above.Potasek fails to teach:
further comprising: a piezoresistor on the diaphragm of the diaphragm wafer; a bond pad positioned on the outer portion of the diaphragm wafer outward of the trench; and an electrical trace extending from the piezoresistor on the diaphragm through the first gap in the trench to the bond pad on the outer portionNishikawa teaches (e.g. FIG. 1):
further comprising: a piezoresistor (8a - [0054]-[0055], [0045]) on the diaphragm (7 - [0054]) of the diaphragm wafer; and an electrical trace (12) extending from the piezoresistor on the diaphragm through the first gap (21) in the trench 
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the piezoresistor of Nishikawa instead of the capacitor of Potasek as they are an art-recognized equivalent structures for sensing diaphragm displacement.
     The examiner notes that Nishikawa is relied upon as teaching the trench and, thus, as combined in the claim 1 rejection above, Nishikawa teaches that electrical trace(s) should be routed over the gap in the trench portions to prevent imbalance occurring ([0055]).Golly teaches:
a bond pad positioned on the outer portion of the diaphragm wafer; and the electrical trace extending to the bond pad on the outer portion ([0026]-[0027])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the bond pad of Golly and have the electrical trace extend to the bond pad, as taught by Golly, in the device of Potasek to facilitate connection of the sensing element(s) / piezoresistor(s) to processing circuitry external to the diaphragm.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Potasek et al. (US 9783411 B1) in view of Nishikawa et al. (US 20130193531 A1) and further in view of Knecht et al. (US 4790192 A).Regarding claim 11:Potasek and Nishikawa teach all the limitations of claim 10, as mentioned above.Potasek also teaches (e.g. FIG. 2):
a second channel (start of channel is shown as “P” next to an upward arrow) extending through the base wafer (FIG. 2 - 52) and the backing wafer (FIG. 2 - 54) and fluidly connected to the second cavity (FIG. 2 - cavity under 60);
Potasek fails to teach:
a first channel extending through the base wafer, the backing wafer, the diaphragm wafer, and the topping wafer and fluidly connected to the first cavity; wherein a first end of the first channel and a first end of the second channel are positioned adjacent to a center of the base wafer; and wherein the first channel extends laterally outward of the first cavity, the diaphragm, and the second cavity in the backing wafer
Knecht teaches (FIG. 19):
a first channel (183 + 179 + 178) extending through the backing wafer (162), the diaphragm wafer (163), and the topping wafer (176) and fluidly connected to the first cavity (177); wherein a first end of the first channel (182) and a first end of the second channel (183) are positioned adjacent to a center of the backing wafer (162); and wherein the first channel (183 + 179 + 178) extends laterally outward of the first cavity (177), the diaphragm (166), and the second cavity (164) in the backing wafer
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first channel of Knecht in the device of Potasek to allow for sensing the pressure differential between two variable pressure inputs. Potasek senses the pressure differential between input “P” and a vacuum. By having the additional channel of Knecht which communicates with the first cavity (i.e. the cavity immediately above the diaphragm), differential pressure may be sensed between two inputs.
     The examiner notes that the limitations of the “first channel extending through the base wafer” and “adjacent to a center of the base wafer” are met upon combination with Potasek as the base wafer of Potasek would need the channel therethrough to reach the cavity.
Regarding claim 12:Potasek and Nishikawa teach all the limitations of claim 10, as mentioned above.Potasek also teaches (FIG. 2)
wherein the base wafer (52) further comprises: a third cavity (generally indicated where “P” and the upward arrow are located) formed in the top side of the base wafer (52); 
a groove (unlabeled groove in 52 which is outward of “P” and the upward arrow) formed in the bottom side of the base wafer (52); and 
a thin wall (wall of 52 which is formed between “P” and the unlabeled groove to the left and right of “P”) having a first portion between the third cavity (generally indicated where “P” and the upward arrow are located) and the groove (unlabeled groove in 52 which is outward of “P” and the upward arrow); 
wherein the groove (unlabeled groove in 52 which is outward of “P” and the upward arrow) is configured to receive a portion of a pedestal on which the sensor is mounted  (the groove of Potasek is “configured to” receive a portion of a pedestal therein)Potasek fails to teach:
a fourth cavity formed in the top side of the base wafer;Knecht teaches (FIG. 19):
a fourth cavity (183) formed in the top side of the base wafer (162);
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the extra cavity and channel extending therefrom of Knecht in the device of Potasek to allow for sensing the pressure differential between two variable pressure inputs. Potasek senses the pressure differential between input “P” and a vacuum. By having the additional cavity and channel of Knecht which communicates with the first cavity (i.e. the cavity immediately above the diaphragm), differential pressure may be sensed between two inputs.
     The examiner notes that the limitation of ”the thin wall having a second portion between the fourth cavity and the groove” is met upon combination of Potasek and Knecht. Specifically, the modification of Potasek yields an additional cavity/channel through base wafer 52 which connects to the cavity in the top side of the diaphragm. The two cavities/channels in base wafer 52 of Potasek with the groove of Potasek to the outside of both cavities/channels yields ”the thin wall having a second portion between the fourth cavity and the groove”.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. This can be done by simply amending claim 13 such that “a thin wall formed between the first cavity and the groove” reads “a thin wall formed between the third cavity and the groove”
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3: The prior art, alone or in combination, fails to anticipate or render obvious wherein the trench is positioned in the chamfered portion of the outer portion of the diaphragm wafer, in conjunction with the remaining limitations (i.e. in conjunction with the remaining limitations of claims 1-2).      Nishikawa explicitly teaches that the depth of the trench is equal to or greater than the depth of the cavity under the diaphragm ([0065] - also see FIG. 2B). Thus, the trench of Nishikawa can not be formed in the chamfered portion of Potasek.
Regarding claim 13: The prior art, alone or in combination, fails to anticipate or render obvious a system comprising: a differential MEMS pressure sensor comprising: a topping wafer with a top side, a bottom side, and a first cavity formed in the bottom side of the topping wafer; a base wafer having a top side connected to the bottom side of the backing wafer and a bottom side, wherein the base wafer comprises: a third cavity formed in the top side of the base wafer; a groove formed in the bottom side of the base wafer; and a thin wall formed between the third (see 112 rejection above) cavity and the groove; and a pedestal on which the differential MEMS pressure sensor is mounted; wherein the groove in the base wafer is configured to receive a portion of the pedestal, in conjunction with the remaining claim limitations.      As set forth in the claim 12 rejection above, Potasek teaches (FIG. 2) a groove (unlabeled groove in 52 which is outward of “P” and the upward arrow) formed in the bottom side of the base wafer (52). In the claim 12 rejection above, the examiner held that the groove is “configured to” receive a portion of a pedestal (i.e. some theoretical pedestal could be inserted into the groove). Claim 12 fails to positively recite such a pedestal; however claim 13 explicitly and positively claims the pedestal which may be received in the groove. Other prior art teaches a grooved “base wafer” such as: Getman et al. (US 20100308426 A1) - FIG. 2; and Knecht et al. (US 4800758 A) - FIG. 10. However, none of the prior art found by the examiner teaches the grooved base wafer and pedestal, as claimed (i.e. the pedestal being received in the groove of the base wafer).
Regarding claims 14-20: These claims would be allowable due to at least their dependency on claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Yen; Pei-Wen et al., (US 11225409 B2), "Sensor with integrated heater";
Yoshikawa; Eiji, (US 10260976 B2), "Semiconductor differential pressure sensor and manufacturing method of the same";
Kazama; Atsushi et al., (US 10060815 B2), "Pressure sensor";
MORIHARA DAISUKE et al., (DE 102017103121 A1), "Pressure sensor";
Nguyen; Tom T. et al., (US 20160109315 A1), "Compensated Pressure Sensors";
TOKUDA,Tomohisa, (WO 2015151731 A1), "PRESSURE-SENSOR CHIP";
Potasek; David P. et al., (US 9010190 B2), "Stress isolated MEMS structures and methods of manufacture";
Goodman; Scott et al., (US 20140260645 A1), "Differential Sensor Assembly With Both Pressures Applied From One Side";
Grudzien; Chrisy, (US 8704538 B2), "Capacitance sensors";
Chiou; Jen-Huang Albert et al., (US 20130192378 A1), "SEMICONDUCTOR SENSING DEVICE TO MINIMIZE THERMAL NOISE";
Ten Have; Arnd, (US 20130087865 A1), "MICRO-ELECTROMECHANICAL SEMICONDUCTOR COMPONENT";
Doering; Holger et al., (US 20110146411 A1), "CMOS COMPATIBLE PRESSURE SENSOR FOR LOW PRESSURES";
Getman; Igor et al., (US 20100308426 A1), "PRESSURE MEASURING DEVICE";
Benzel, Hubert  et al., (US 20050178208 A1), "Pressure sensor having a silicon chip on a steel diaphragm";
Chen, Shiuh-Hui Steven  et al., (US 20030162322 A1), "Semiconductor wafer having a thin die and tethers and methods of making the same";
Willcox; Charles R. et al., (US 5515732 A), "Capacitive pressure sensor and reference with stress isolating pedestal";
Hocker; G. Benjamin et al., (US 5295395 A), "Diaphragm-based-sensors";
Tamai; Mitsuru et al., (US 5056369 A), "Capacitive differential pressure detector";
Knecht; Thomas A. et al., (US 4905575 A), "Solid state differential pressure sensor with overpressure stop and free edge construction";
Knecht; Thomas A. et al., (US 4800758 A), "Pressure transducer with stress isolation for hard mounting"; and
Knecht; Thomas A. et al., (US 4773269 A), "Media isolated differential pressure sensors".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2855